 
 
I 
108th CONGRESS 2d Session 
H. R. 5392 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Stupak introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the use of a covered grant to provide a reasonable stipend to paid-on-call or volunteer first responders for travel to or participation in training to prevent, prepare for, respond to, or mitigate terrorist attacks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Volunteer First Responder Fairness Act of 2004. 
2.Stipend for paid-on-call or volunteer first responders 
(a)In generalA covered grant may be used to provide a reasonable stipend to paid-on-call or volunteer first responders for travel to or participation in training to prevent, prepare for, respond to, or mitigate threatened or actual terrorist attacks, if such first responders are not otherwise compensated for such travel or participation. 
(b)Relation to Fair Labor Standards Act of 1938Any stipend received under subsection (a) shall not be considered compensation for purposes of rendering a first responder an employee under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). 
(c)DefinitionsIn this Act: 
(1)The term covered grant— 
(A)means a grant that— 
(i)is provided by the Department to a State, region, or directly eligible tribe for the primary purpose of improving the ability of first responders to prevent, prepare for, respond to, or mitigate threatened or actual terrorist attacks, especially those involving weapons of mass destruction; and 
(ii)is administered under— 
(I)the State Homeland Security Grant Program of the Department of Homeland Security, or any successor to such grant program; 
(II)the Urban Area Security Initiative of the Department, or any successor to such grant program; 
(III)the Law Enforcement Terrorism Prevention Program of the Department, or any successor to such grant program; or 
(IV)the Citizen Corps Program of the Department, or any successor to such grant program; and 
(B)excludes any grant that is administered under— 
(i)a Federal grant program that is not administered by the Department; 
(ii)the fire grant programs authorized by sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229, 2229a); or 
(iii)the Emergency Management Performance Grant program and the Urban Search and Rescue Grants program authorized by title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195 et seq.); the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 2000 (113 Stat. 1047 et seq.); and the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.). 
(2)The term Department means the Department of Homeland Security.   
 
